DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment filed on November 12th, 2019 has been entered.  Claims 1-9, 12, and 19-25 have been cancelled.  Accordingly, claims 10, 11, 13-18, and 26-31 are pending in the present application in which claims 10 and 11 are in independent form.
Information Disclosure Statement
The IDS filed on 11/12/2019 and 06/13/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic part mounting substrate including a metal plate and a silver bonding layer.
Claim Objections
Claims 13-18 and 26-31 objected to because of the following informalities:  
In claims 13-18 and 26-31, line 1 “An electronic part mounting substrate” should be changed to --The electronic part mounting substrate-- because “An electronic part mounting substrate” already defined in base claims 10 and 11, on line 1, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Thermo-Mechanical Reliability of Low-Temperature Sintered Attachments on Direct Bonded Aluminum (DBA) Substrate for High-Temperature Electronics Packaging”, cited in the IDS filed on 06/13/2022, in view of EP 1 631 132.
In re claim 10, NPL discloses an electronic part mounting substrate comprising:
a metal plate of aluminum or an aluminum alloy (see page 125, section 3.4 and pages 128-130, sections 4.2.1,  4.2.2, 4.2.3 and figs. 1.1, 1.11, 2.10, 2.42, 4.1), the metal plate having a predetermined Vickers hardness Hv, one side of the metal plate having a surface roughness of 0.3 to 2.0 micrometers (see page 112 and fig. 3.19, note that, NPL discloses that the surface roughness of the one side of the metal plate is 0.68 micrometers); a silver bonding layer (silver paste) formed on the one side of the metal plate (see section 4.2); and an electronic part (device) bonded to the one side of the metal plate with the silver bonding layer (see pages 128-130, sections 4.2.1, 4.2.2., 4.2.3).
	NPL is silent to that wherein the metal plate having a Vickers hardness Hv of 23.2 to 38.
	However, EP 1 631 132 discloses in a same field of endeavor, an electronic part mounting substrate, including, inter-alia, a metal plate of aluminum, wherein the metal plate having a Vickers hardness Hv of 32-49 in order to prevent the fatigue failure of the aluminum alloy (see page 3, paragraph [0018]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of EP 1 631 132 into the electronic part mounting substrate of NPL in order to optimize the Vickers hardness Hv of the metal plate to be in the range of 23.2 to 38 in the electronic part mounting substrate of NPL in order to enable the bonding to be resistant to high-temperature heat cycles to prevent the fatigue failure of the aluminum alloy and to prevent the production of cracks (see page 3, paragraph [0018] of EP 1 631 132).  In addition, the selection of the Vickers hardness range of the metal plate, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685,1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
In re claim 13, as applied to claim 10 above, NPL in combination with EP 1 631 132 discloses wherein a surface of said electronic part to be bonded to said one side of the metal plate is covered with a metal capable of being bonded with said silver bonding layer (see pages 128-129 of NPL).
In re claim 14, as applied to claim 13 above, NPL in combination with EP 1 631 132 discloses wherein said metal capable of being bonded with said silver bonding layer is at least one metal, which is selected from the group consisting of gold, silver, copper and palladium, or an alloy thereof (see pages 129-129 of NPL).
In re claim 15, as applied to claim 10 above, NPL in combination with EP 1 631 132 discloses wherein a surface of said electronic part to be bonded to said one side of the metal plate is plated with at least one metal, which is selected from the group consisting of gold, silver and palladium, or an alloy thereof (see pages 128-129 of NPL).
In re claim 16, as applied to claim 10 above, NPL in combination with EP 1 631 132 discloses wherein said silver bonding layer contains a sintered body of silver (see page 128 of NPL).
In re claim 17, as applied to claim 10 above, NPL in combination with EP 1 631 132 discloses wherein one side of a ceramic substrate is bonded to the other side of said metal plate (see page 2 and fig. 1.1 of NPL).
In re claim 18, as applied to claim 17 above, NPL in combination with EP 1 631 132 discloses wherein a metal base plate is bonded to the other side of said ceramic substrate (see page 2 and fig. 1.1 of NPL).
Claims 11 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Thermo-Mechanical Reliability of Low-Temperature Sintered Attachments on Direct Bonded Aluminum (DBA) Substrate for High-Temperature Electronics Packaging”, cited in the IDS filed on 06/13/2022, in view of JP-2001-185838-A, Machine English Translation included.
In re claim 11, NPL discloses an electronic part mounting substrate comprising:
a metal plate of aluminum or an aluminum alloy (see page 125, section 3.4 and pages 128-130, sections 4.2.1, 4.2.2., 4.2.3 and figs. 1.1, 1.11, 2.10, 2.42, 4.1), one side of the metal plate having a surface roughness of 0.3 to 2.0 micrometers (see page 112 and fig. 3.19, note that NPL discloses that the surface roughness is 0.68 micrometers); a plating film of nickel or a nickel alloy formed on the one side of the metal plate (see pages 95-101, sections 3.2.1, 3.2.2 and pages 128-130, sections 4.2.1., 4.2.2, 4.2.3), the plating film having a predetermined surface roughness; a silver bonding layer formed on the plating film (see pages 128-130, sections 4.2.1, 4.2.2, 4.2.3); and an electronic part bonded to the plating film with the silver bonding layer (see pages 128-130, section 4.2.1, 4.2.2, 4.2.3).
NPL is silent to that the plating film having a surface roughness of 0.5 to 2.0 micrometers
However, JP-2001-185838-A discloses in a same field of endeavor, an electronic part mounting substrate, including, inter-alia, wherein the plating film having a surface roughness of 1 micrometer (see page 5 of English Translation).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of JP-2001-185838-A into the electronic part mounting substrate of NPL in order to optimize the surface roughness of the plating film to be 1 micrometer in the electronic part mounting substrate of NPL in order to provide a ceramic wiring board which is improved in adhesion with the wiring conductor of a metal plated layer and eliminates bulging or the like of the metal plated layer (see Abstract of JP-2001-185838-A).  In addition, the selection of the surface roughness of the plating film, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685,1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
	In re claim 26, as applied to claim 11 above, NPL in combination with JP-2001-185838-A discloses wherein a surface of said electronic part to be bonded to said plating film is covered with a metal capable of being bonded with said silver bonding layer (see pages 128-129 of NPL).
	In re claim 27, as applied to claim 26 above, NPL in combination with JP-2001-185838-A discloses wherein said metal capable of being bonded with said silver bonding layer is at least one metal, which is selected from the group consisting of gold, silver, copper and palladium, or an alloy thereof (see pages 128-129 of NPL).
	In re claim 28, as applied to claim 11 above, NPL in combination with JP-2001-185838-A discloses wherein a surface of said electronic part to be bonded to said plating film is plated with at least one metal, which is selected from the group consisting of gold, silver and palladium, or an alloy thereof (see page 128 of NPL).
	In re claim 29, as applied to claim 11 above, NPL in combination with JP-2001-185838-A discloses wherein said silver bonding layer contains a sintered body of silver (see page 128 of NPL).
	In re claim 30, as applied to claim 11 above, NPL in combination with JP-2001-185838-A discloses wherein one side of a ceramic substrate is bonded to the other side of said metal plate (see page 2 and fig. 1.1 of NPL).
	In re claim 31, as applied to claim 30 above, NPL in combination with JP-2001-185838-A discloses wherein a metal base plate is bonded to the other side of said ceramic substrate (see page 2 and fig. 1.1 of NPL).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zommer		U.S. Pub. 2013/0328204	Dec. 12, 2013.
Schultz et al.		U.S. Patent 7,710,045	May 4, 2010.
Kim et al.		U.S. Pub. 2009/0291518	Nov. 26, 2009.
Yamakawa et al.	U.S. Pub. 2009/0236404	Sep. 24, 2009.
Gross et al.		U.S. Patent 6,864,579	Mar. 8, 2005.
Ito et al.		U.S. Pub. 2003/0151032	Aug. 14, 2003.
Naba et al.		U.S. Patent 6,426,154	Jul. 30, 2002.
Kuwabara		U.S. Patent 6,124,635	Sep. 26, 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892